DETAILED ACTION

Claim Objections
Claim 21 is objected to because of the following informalities:  In line 4, “bag” should be changed to --airbag--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 9-13 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier (DE 102009033022 A1) in view of Fischer et al. (US 2012/0267883 A1). Chevalier teaches a restraint system for helping to protect an occupant of a vehicle 10 having a roof and a cabin with a seat for the occupant, comprising: an airbag (e.g., 50) having a stored condition within the roof and being inflatable to a deployed condition extending into the cabin and aligned with the seat; a one-piece tether 54 having a first end connected to a lower portion of the airbag and a second end connected to the roof; and tear stitching 58 interconnecting overlying portions of the tether, the tear stitching being rupturable in response to occupant penetration into the deployed airbag to permit the interconnected overlying portions to move relative to one another such that the tether lengthens from a first length prior to occupant penetration (Figs. 3 and 3a) to a second, longer length in response to occupant penetration (Figs. 4 and 4a). The second end of the tether is connected to the roof (Figs. 3 and 4). The tether is formed as one piece and the interconnected portions comprise a folded over portion of the one-piece tether (Figs. 3 and 3a). An upper portion of the airbag includes a neck (i.e., the narrow portion at the top of the airbag – see Figs. 3 and 4) having a folded condition when the tear stitching is intact (i.e., the neck and the rest of the airbag are implicitly folded in a stored condition when the tear stitching is intact, like the curtain airbags are folded in a stored condition – see paragraph 0026 of the English translation) and an unfurled condition when the tear stitching ruptures (see Figs. 3 and 4). The tear stitching may be completely ruptured in response to occupant penetration into the airbag (Figs. 4 and 4a). The tear stitching comprises multiple segments (Figs. 3 and 3a) configured to rupture individually and increase the length of the tether in response to occupant penetration into the airbag, wherein the increasing length of the tether in response to rupture of the segments provides a gradual slowdown of the penetrating occupant as the tether lengthens. That is, without the tear stitching, the slowdown of the penetrating occupant would be less gradual, since the tether(s) would unfold/lengthen more rapidly if there was no tear stitching to resist the unfolding/lengthening of the tether(s). Furthermore, since the structure set forth in the cited reference is substantially identical to the claimed structure, the claimed properties or functions (i.e., “the tear stitching is configured so that its rupture provides a gradual slowdown of the penetrating occupant”) are presumed to be inherent to the cited reference. MPEP §2112.01(I). The tether is a first tether, and the system further comprises a second tether (i.e., a similar tether positioned on the opposite side of the airbag, or another tether positioned on the same side of the airbag – see paragraph 0028 of the English translation) having a first portion connected to the roof and a second portion connected to a lower end of the lower portion of the airbag, wherein the second tether is configured to restrain the lower end of the lower portion of the airbag against the penetrating occupant while the lengthening of the first tether in response to rupture of the tear stitching allows the remainder of the lower portion to move in response to occupant penetration into the airbag. Chevalier does not teach that “the tear stitching is configured to rupture gradually in response to occupant penetration so that the lengthening of the tether due to rupturing of the tear seam is commensurate with the magnitude of forces exerted by the penetrating occupant so as to provide a gradual ride down for the penetrating occupant”, and Chevalier does not teach the limitations of claims 10, 11, 17 and 18. Fischer teaches a tether 150 with tear stitching (e.g., 320) that has an inverted U-shaped configuration (Figs. 6-8) and tear stitching (e.g., 200, 300) that has an inverted V-shaped configuration (Figs. 5A and 8). Said tear stitching comprises multiple segments configured to rupture individually to thereby allow for partial rupturing (paragraph 0082) of the tear stitching such that portions of material (e.g., 220 and 230; 220a and 230a – see paragraph 0046) become separated from one another and an increasing length of the tether in response to rupture of the segments provides a gradual slowdown of the penetrating occupant. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute tear stitching that comprises multiple segments and has an inverted U-shaped configuration and/or an inverted V-shaped configuration as taught by Fischer for the tear stitching in Chevalier in order to similarly provide for lengthening of the tether(s) in response to occupant penetration into the airbag. MPEP §2143(I)(B). Using tear stitching that comprises multiple segments and has an inverted U-shaped configuration and/or an inverted V-shaped configuration would advantageously help “to control or tailor inflation of the air bag in response to vehicle conditions, occupant conditions, or both” (paragraph 0024; see also paragraphs 0055, 0060, 0071, 0077, 0078, 0084 and 0086) and help “control inflation and deployment of the air bag” (paragraph 0033; see also paragraphs 0034 and 0041-0044). Using tear stitching that comprises multiple segments and has an inverted U-shaped configuration and/or an inverted V-shaped configuration would also advantageously help focus tension on a break point of the tear stitching (paragraphs 0050-0052) and “increase the speed at which the tear stitching 200 ruptures” (paragraph 0054) to thereby provide “predictable, reliable, and repeatable rupturing of the tear stitching” (paragraph 0052; see also paragraph 0054). Using tear stitching that comprises multiple segments and has an inverted U-shaped configuration and/or an inverted V-shaped configuration would also advantageously allow for a smoother transition from the initial, shortened state(s) of the tether(s) to the lengthened state(s) of the tether(s). MPEP §2143(I)(C, D and F). Such a combination would result in an invention “wherein the tear stitching is configured to rupture gradually in response to occupant penetration so that the lengthening of the tether due to rupturing of the tear seam is commensurate with the magnitude of forces exerted by the penetrating occupant so as to provide a gradual ride down for the penetrating occupant.” All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Claims 1, 3, 4, 6-15, 17-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 6,966,579 B2) in view of Fischer et al. (US 2012/0267883 A1). Schneider teaches a restraint system for helping to protect an occupant 24 of a vehicle 12 having a roof 20 and a cabin with a seat 22 for the occupant, comprising: an airbag (40, 140) having a stored condition within the roof and being inflatable to a deployed condition extending into the cabin and aligned with the seat; a one-piece tether (30, 130, 132, 134) having a first end connected to a lower portion of the airbag and a second end connected to the roof; and tear stitching 54 (column 5, lines 58-67; column 7, lines 47-54) interconnecting overlying portions of the tether, the tear stitching being rupturable in response to occupant penetration into the deployed airbag to permit the interconnected overlying portions to move relative to one another such that the tether lengthens from a first length prior to occupant penetration to a second, longer length in response to occupant penetration (column 6, lines 49-65). The second end of the tether is connected to the roof (via openings 58, 158). The tether is formed as one piece and the interconnected portions comprise a folded over portion of the one-piece tether (Figs. 1-4 and 6; column 3, lines 47-60; column 5, lines 47-57). The tear stitching is completely ruptured in response to occupant penetration into the airbag (column 5, lines 58-67; column 6, lines 49-65). A second tether (i.e., a different one of tethers 130, 132 or 134 than the one-piece tether – see Fig. 6) may be connected to the airbag and the vehicle, said second tether being free of tear stitching (e.g., the second tether may use a mechanical fastener such as “adhesives, a clip, a pin, a staple, or a ring” instead of “frangible stitching” – see column 5, lines 58-67). Like the first tether, the second tether is connected to the lower portion of the airbag and the roof (see Fig. 6). An upper portion of the airbag includes a neck (i.e., the narrow portion at the top of the airbag – see Figs. 1-3) having a folded condition when the tear stitching is intact (i.e., the neck and the rest of the airbag are folded in a stored condition when the tear stitching is intact – see column 6, lines 22-25) and an unfurled condition when the tear stitching ruptures (see Figs. 1-3). The tear stitching is configured so that its rupture provides a gradual slowdown of the penetrating occupant (column 3, lines 22-40; column 7, lines 20-30; column 9, line 62 – column 10, line 9). That is, without the tear stitching, the slowdown of the penetrating occupant would be less gradual, since the tether(s) would unfold/lengthen more rapidly if there was no tear stitching to resist the unfolding/lengthening of the tether(s). Furthermore, since the structure set forth in the cited reference is substantially identical to the claimed structure, the claimed properties or functions (i.e., “the tear stitching is configured so that its rupture provides a gradual slowdown of the penetrating occupant”) are presumed to be inherent to the cited reference. MPEP §2112.01(I). Schneider does not teach that “the tear stitching is configured to rupture gradually in response to occupant penetration so that the lengthening of the tether due to rupturing of the tear seam is commensurate with the magnitude of forces exerted by the penetrating occupant so as to provide a gradual ride down for the penetrating occupant”, and Schneider does not teach the limitations of claims 6, 10, 11, 17, 18, 21, 22 and 25. Fischer teaches a tether 150 with tear stitching (e.g., 320) that has an inverted U-shaped configuration (Figs. 6-8) and tear stitching (e.g., 200, 300) that has an inverted V-shaped configuration (Figs. 5A and 8). Said tear stitching comprises multiple segments configured to rupture individually to thereby allow for partial rupturing (paragraph 0082) of the tear stitching such that portions of material (e.g., 220 and 230; 220a and 230a – see paragraph 0046) become separated from one another and an increasing length of the tether in response to rupture of the segments provides a gradual slowdown of the penetrating occupant. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute tear stitching that comprises multiple segments and has an inverted U-shaped configuration and/or an inverted V-shaped configuration as taught by Fischer for the tear stitching in Schneider in order to similarly provide for lengthening of the tether(s) in response to occupant penetration into the airbag. MPEP §2143(I)(B). Using tear stitching that comprises multiple segments and has an inverted U-shaped configuration and/or an inverted V-shaped configuration would advantageously help “to control or tailor inflation of the air bag in response to vehicle conditions, occupant conditions, or both” (paragraph 0024; see also paragraphs 0055, 0060, 0071, 0077, 0078, 0084 and 0086) and help “control inflation and deployment of the air bag” (paragraph 0033; see also paragraphs 0034 and 0041-0044). Using tear stitching that comprises multiple segments and has an inverted U-shaped configuration and/or an inverted V-shaped configuration would also advantageously help focus tension on a break point of the tear stitching (paragraphs 0050-0052) and “increase the speed at which the tear stitching 200 ruptures” (paragraph 0054) to thereby provide “predictable, reliable, and repeatable rupturing of the tear stitching” (paragraph 0052; see also paragraph 0054). Using tear stitching that comprises multiple segments and has an inverted U-shaped configuration and/or an inverted V-shaped configuration would also advantageously allow for a smoother transition from the initial, shortened state(s) of the tether(s) to the lengthened state(s) of the tether(s). MPEP §2143(I)(C, D and F). Such a combination would result in an invention “wherein the tear stitching is configured to rupture gradually in response to occupant penetration so that the lengthening of the tether due to rupturing of the tear seam is commensurate with the magnitude of forces exerted by the penetrating occupant so as to provide a gradual ride down for the penetrating occupant.” All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Response to Arguments
Applicant’s arguments filed on May 2, 2022 with respect to the rejections of claims 1 and 13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, said rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614